United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2580
                       ___________________________

                                 Dave L. Taft, Jr.

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                          Charles Palmer; Jason Smith

                    lllllllllllllllllllll Defendants - Appellants

   Mike Ryan; Steve Tjaden; Mike Loescher; Matt Royster; Robert Stout; Bill
                            Turner; Sean Morris

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                 for the Northern District of Iowa, Sioux City
                                ____________

                            Submitted: April 7, 2014
                            Filed: December 5, 2014
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
        Dave Taft is involuntarily committed at Iowa’s Civil Commitment Unit for
Sexual Offenders (CCUSO). He brought this 42 U.S.C. § 1983 complaint claiming
that he was twice sexually assaulted in 2011 by a fellow patient, because CCUSO
staff (not named as defendants) failed to protect him. Defendants Charles Palmer, the
Director of Iowa’s Department of Human Resources, and Dr. Jason Smith, the
Director of CCUSO, moved for summary judgment.1 In his response opposing
summary judgment, Taft alleged for the first time that Palmer and Dr. Smith had
failed to train and supervise CCUSO staff and, therefore, that they also are liable
under § 1983. The court denied the motion for summary judgment, expressly
considering Taft’s added allegations against Palmer and Dr. Smith, and concluded
that Taft had alleged a violation of a constitutional right that was clearly established
and that there was a genuine issue of material fact whether defendants’ failure to train
or supervise CCUSO staff had caused the violation. Defendants appeal.

       We have jurisdiction to review the denial of qualified immunity only to the
extent that the denial turns on an issue of law. See Robbins v. Becker, 715 F.3d 691,
693 (8th Cir. 2013). Under this limited jurisdiction, we may review the legal issues
regarding “the application of qualified immunity principles” to the facts in this case.
See Jones v. McNeese, 675 F.3d 1158, 1161 (8th Cir. 2012). With respect to that
issue only, our review of the denial of summary judgment is de novo, and we may
review “whether an inmate has alleged sufficient facts to allow a jury to conclude that
the inmate faces a risk of assault from other inmates, prison officials know of the risk,
and the reasonableness of their actions in light of a known risk.” Miller v. Schoenen,
75 F.3d 1305, 1308–09 (8th Cir. 1996).

       Having carefully reviewed the record before us, we conclude as a matter of law
that defendants cannot reasonably be said to have been deliberately indifferent to


      1
       Other parties named as defendants were dismissed before the district court
entered the order that is the subject of this appeal.

                                          -2-
Taft’s need for protection. In his complaint, Taft did not allege that Palmer or
Dr. Smith knew or should have known about the threats from the other inmate. It was
not until his response in opposition to summary judgment that he alleged that the
officials were responsible for the inadequate training of CCUSO staff. Even
considering those added allegations,2 Taft says only that Palmer and Dr. Smith’s
failures to train and supervise were “the root causes of the assaults upon him and are
[sic] therefore personally responsible individuals.” Taft does not allege that Palmer
and Dr. Smith knew of Taft’s complaints about the fellow inmate yet failed to take
action. Nor does he say that the officials implemented a policy not to act when a
CCUSO patient complains of threats or assault or that the procedures in place were
obviously lacking and would cause constitutional violations. In fact, the facility had
policies and procedures in place to protect inmates from sexual assault. Though
unfortunate, that the policies and procedures failed in this particular case—without
more—does not mean that the officials are liable under § 1983 for any deliberate
indifference of their staff. See Kahle v. Leonard, 477 F.3d 544, 550 (8th Cir. 2007)
(“A failure-to-supervise claim may be maintained only if the official demonstrated
deliberate indifference or tacit authorization of the offensive acts.” (quotation
omitted)); Ambrose v. Young, 474 F.3d 1070, 1079 (8th Cir. 2007) (noting that, for
official to be liable for failure to train, plaintiff must show obvious need for more or
different training and great likelihood of constitutional violation from current
training).

      Accordingly, we reverse the judgment and remand this matter to the district
court with directions to enter judgment dismissing the complaint.
                        ______________________________

      2
       A party may not amend a complaint in a response to a motion for summary
judgment. But because the district court considered Taft’s additional allegations,
which the defendants on appeal have not challenged, we also will consider Taft’s
belated allegations. See Booker v. City of St. Louis, 309 F.3d 464, 467 (8th Cir.
2002).

                                          -3-